Citation Nr: 1718650	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for right leg lymphedema, claimed as secondary to a right ankle disability.

4. Entitlement to service connection for left leg lymphedema, claimed as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from May 1963 to July 1984.

These matters come to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, among other things, denied service connection for the claims listed on the title page.

In his September 2013 substantive appeal via VA Form 9, the Veteran requested a Board hearing at the local RO.  However, in a March 2017 letter, the Veteran withdrew his request.  38 C.F.R. § 20.704 (2016).

The Board notes that the Veteran originally filed for claims for residuals of right and left ankle breaks.  However, in his September 2013 substantive appeal, he contended that he did not break his ankles, but rather sprained them.  As such, the Board finds that the Veteran's claims are best characterized as service connection for a right and left ankle disability, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims 

The Veteran contends that he has a bilateral ankle disability due to chronic ankle sprains during service and bilateral lymphedema of the lower extremities secondary to his bilateral ankle disability. 

December 1978 service treatment records (STRs) document that the Veteran's left ankle was grossly swollen, and x-rays revealed a small avulsion fracture in the fibular-calcaneal inter space.  He was assessed with a left ankle avulsion fracture and traumatic inflammatory edema.  Records later that month indicate that the Veteran complained that the cast on his left leg was too tight but reflected that his ankle was stable.

Private treatment records starting in May 2001 document complaints of bilateral ankle pain, and in May 2013 the Veteran reported that he had originally sprained his ankle in 1979 and wore a cast for 30 days due to the sprain.  He stated that he had experienced chronic bilateral ankle sprains since then, which continued to limit his mobility.  In April 2011, he was diagnosed with lymphedema of the lower extremities.

In his September 2013 substantive appeal, the Veteran acknowledged that his STRs did not document any right ankle complaints, but stated that he sprained it several times during service.  He also stated that he did not fracture his ankles in service, but instead suffered chronic recurrent sprains, but that he continued to work through the pain.  He contended that he now experienced lymphedema in both ankles secondary to his in-service bilateral ankle sprains.

In the April 2017 informal hearing presentation, the Veteran's representative requested that the Veteran be afforded a VA examination as to the etiology of the disabilities for which he is claiming service connection.  Given the Veteran's contentions that he sprained both his ankles during service, the December 1978 STRs reflecting an in-service left ankle avulsion fracture, the Veteran's diagnosis of bilateral ankle pain and bilateral lymphedema that may be associated with service, and the fact that the Veteran has not been provided with a VA examination, the Board will grant this request.  Thus, a remand is warranted to obtain a VA examination and opinion to address the nature and etiology of the Veteran's bilateral ankle disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Any outstanding VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from any VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to complete a VA Form 21-4142 to obtain any private treatment records not yet associated with the claims file, especially any treatments from a vascular surgeon he may have received concerning his bilateral lymphedema of the lower extremities.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ankle disability and bilateral lymphedema of the lower extremities.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should first identify all current disabilities of the ankles, to include bilateral lymphedema of the lower extremities.
 
Then, as to any such disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's in-service avulsion fracture of the left ankle and his bilateral ankle sprains.

The examiner should then offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral lymphedema of the lower extremity is related to service or is either (a) caused or (b) aggravated by the Veteran's ankle disability(ies).

The examiner should discuss the Veteran's report that he has had recurrent bilateral ankle sprains during and since service, and his STRs record showing a left ankle avulsion fracture of the fibular-calcaneal inter space.

The examiner must accept the Veteran's statements as to his in-service symptoms as competent and credible.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

4.  After completing any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

